Chief Justice Lee
charged the jury, the rights of creditors, and assisted them in the collection of their just debts, it was at the same time tender of the rights of the debtor, and if the creditor inflicted an injury upon him without cause, he must make full reparation for the same. That for that purpose this bond was given, and if they found that the allegations of the plaintiff’s were sustained by the evidence, their verdict should be in favor of the plaintiffs. But if on the other hand, they found, as was contended for by the defendants, that the plaintiffs were doing no business on the day of the issuing of the attachment — that they had closed their own store, and placed all their property in the hands of a third person, that then the grounds of the action were untenable and their verdict should be in favor of the defendants.
The jury retired, and after an absence of an hour, returned into court with a verdict for the defendants.